DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 11-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each independent claim has been amended to recite “wherein each of the first and second clips includes an internal surface adapted to be in contact with the respective forceps arm and an external surface, the respective scissors attached to the external surface and only the external surface.” This phrase renders the claims indefinite for two reasons. First, the grammatical construction of the phrase makes it unclear if each of the clips has an internal surface and an external surface, or if the internal surface of each clip is in contact with both the respective forceps arm and an external surface. Second, there is no antecedent basis for “the respective scissors.” The claims recites microscissors, first and second scissors arms and first and second scissors proximal ends. It is unclear which of these elements “scissors” is referencing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asher (US 2016/0249974) in view of Garito (US 4,657,016) and Werneth (US 2006/0106375).
Regarding claims 1, 3, 5 and 11-13, Asher discloses a bipolar-microscissor forceps (fig. 1) assembly with a forceps with a first arm (28) with a first electrode (32) and second arm (26) with a second electrode (30). The arms are connected at their proximal ends (fig. 1). The electrodes can be connected to a source of energy by leads (“conductors,” not shown, paragraph [0019]). The assembly further includes a microscissors (38) disposed between the arms, and entirely proximal of the proximal to the tips of the forceps (fig. 1), where the microscissors are electrically insulated from the forceps (via insulation on the forceps, [0019]). The microscissors includes proximal ends connected to respective scissor arms via sleeves adapted to slide over the forceps arms (42a, 42b), which would also allow them to be removed from the forceps entirely. Regarding the sleeve, Asher further discloses that the sleeve can be partially circumferential with a tab (not shown) thereby allowing a user to “pinch” the sleeve to move the microscissors to a different position ([0021]). This configuration can be considered a clip that allows the microscissors to be positioned as desired. If the sleeve/clips are part of the forceps, then the sleeve/clip can be considered to have a flush surface with the forceps arms (e.g. where a clip contacts a forceps arm). Alternatively, figure 4 shows that the scissors are substantially flush with the forceps in a closed positon. Asher does not show that the forceps are curved toward each other. However, Applicant has not disclosed that this curvature produces an unexpected result. The fact that the specification is silent about this feature, Applicant relying on the drawings for support, further suggests that the shape of the forceps arms are not of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asher, Garito and Werneth, further in view of Bourne (US 2004/0267257).
Regarding claim 20, neither Asher, Garito nor Werneth discloses a kit including the forceps and a plurality of microscissors each with a different length. However, it is commonly known in the medical device area that different sizes, shapes and configurations may be necessary or beneficial to treat the particular part of a particular parent. Bourne, for example, discloses a medical device with a tissue treatment element and teaches that the element could be provided in a kit with treatment elements having different lengths, sizes and tip configurations ([0025]). Therefore, before the filing date of the invention, it would have been obvious to provide the device of Asher in a kit having a functional element with various lengths, sizes and configurations as taught by Bourne, where the functional element in Asher is the scissors and/or the forceps tips, to produce the predictable result of allowing the user to treat a range of tissue types, sizes and/or shapes with in a particular patient in a desired manner.  
 
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other references which show things attached to the inside or outside of other things, Tihon (US 5,335,669) teaches a thermocouple attached inside or outside a balloon (col. 2 lines 30-47), Schichman (US 5,452,395) teaches a . 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794